DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 6/13/2022 has been entered and overcomes the rejections to the claims and the objections to the abstract.

Allowable Subject Matter
Claims 1, 3-7, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a method for manufacturing a multilayer radiation window for an X-ray measurement apparatus, comprising: producing a gas diffusion stop layer made of silicon nitride on a polished surface of a carrier; producing a plurality of combined layers on an opposite side of said gas diffusion stop layer than said carrier, wherein each combined layer of the plurality of combined layers comprises: a light attenuation layer made of aluminum, and a strengthening layer made of one of the following: carbon filled polymer, boron carbide, diamond-like carbon (DLC); attaching the combined structure comprising said carrier, said gas diffusion stop layer, said plurality of combined layers to a region around an opening in a support structure with the  plurality of combined  layers facing said support structure; and etching away said carrier.
Due to their dependency, claims 3-6 are necessarily allowable.
Regarding independent claim 7, the prior art of record neither shows nor suggest a radiation window for an X-ray measurement apparatus, comprising: a support structure that defines an opening, and a multilayer window foil that is attached to the support structure at a region around said opening; wherein said multilayer window foil comprises:  a plurality of combined layers, wherein  each combined layer of the plurality of combined layers comprises: a light attenuation layer made of aluminum, and a strengthening layer made of one of the following: carbon filled polymer, boron carbide, diamond-lie carbon (DLC); and a gas diffusion stop layer made of silicon nitride on an opposite side of said at plurality of combined layers than said support structure.
Due to their dependency, claims 9-17 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879